Citation Nr: 0205680	
Decision Date: 06/02/02    Archive Date: 06/13/02

DOCKET NO.  00-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the December 5, 1960 rating decision that assigned an 
initial noncompensable rating for the residuals of a shrapnel 
wound of the right buttock should be revised based on clear 
and unmistakable error (CUE).

[The issues of entitlement to a compensable initial 
evaluation for the right foot disability and a rating in 
excess of 10 percent for the right buttock disability will be 
addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the Army from February 1951 
to November 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida in which 
the RO denied the appellant's claim of clear and unmistakable 
error (CUE) in the December 1960 rating decision that 
assigned a noncompensable evaluation for his right buttock 
shrapnel wound residuals.  

By a separate decision, the Board will address the issues of 
entitlement to a compensable initial evaluation for the right 
foot disability and a rating in excess of 10 percent for the 
right buttock disability.  The Board is undertaking the 
additional development concerning those claims pursuant to 
authority recently granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the necessary development concerning those claims is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
And after giving the notice and reviewing your response to 
the notice, the Board will prepare a separate decision 
addressing those issues.



FINDINGS OF FACT

1.  In December 1960, service connection was granted for the 
residuals of a shrapnel wound of the right buttock; a 
noncompensable evaluation was assigned, effective the date of 
the appellant's claim for service connection.

2.  The appellant received written notice of the December 
1960 rating decision in January 1961; however, he failed to 
file a timely appeal therefrom and that decision is final.

3.  The December 1960 rating decision failed to apply 
relevant regulatory provisions extant at the time pertaining 
to the assignment of a 10 percent rating under Diagnostic 
Code 7804 for the appellant's shrapnel wound scar of the 
right buttock; the result of that decision would have been 
manifestly different but for this error.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement to the December 1960 RO 
decision assigning a noncompensable evaluation for the 
residuals of shrapnel wound of the right buttock was not 
filed, and the decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.302(a) 
(2001).

2.  The RO's December 1960 decision which denied a 
compensable rating for the appellant's residuals of shrapnel 
wound of the right buttock is clearly and unmistakably 
erroneous; a 10 percent rating was warranted under Diagnostic 
Code 7804.  38 U.S.C.A. § 5107, 5109A, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104, 3.105, 20.1403(a) (2001); 
38 C.F.R. Part 4, Diagnostic Code 7804 (1960).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Essentially, the appellant alleges that the evidence before 
the RO in December 1960 should have resulted in the granting 
of a 20 percent rating for the residuals of a shrapnel wound 
to the right buttock under Diagnostic Code 5317, instead of a 
noncompensable rating under Diagnostic Code 7805.  The 
appellant has not claimed that the correct facts, as they 
were known at the time, were not before the adjudicator.  
Instead, he argues that the evidence at the time of the 
December 1960 rating decision- specifically, the report of 
the November 1960 VA medical examination showing that the 
appellant's right buttock scar was slightly tender to deep 
palpation- compels a conclusion that a 20 percent disability 
rating was warranted under Diagnostic Code 5317 for the 
residuals of a shrapnel wound to the right buttock.

I.  Standard of Review

A claim of CUE is a collateral attack on a final RO decision.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such an error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§§ 3.104, 3.105(a).

In Russell v. Principi, 3 Vet. App. 310 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) propounded a three-pronged test to 
determine whether CUE was present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort that, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Id. at 313-14.  See also Bustos v. 
West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also 
stated that CUE is a type of error in which reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell, 3 Vet. App. at 313-
14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error, such as the decision was simply 
wrong, cannot meet the specificity required to render a claim 
of CUE meritorious.  Id.  When there is evidence both pro and 
con on the issue, it is impossible for an appellant to 
succeed in showing that the result would have been manifestly 
different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

In 1960, disability evaluations were determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule).  The percentage ratings contained in the 
Rating Schedule represented the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  


II.  Record in 1960

Review of the service medical records show that the appellant 
was wounded in action, incurring a shrapnel wound of the 
right buttock on August 27, 1951.  His wound was dressed and 
he was administered antibiotics; he was returned to duty on 
September 1, 1951.  The service medical records doe not 
contain any notation relating to any additional treatment for 
the right buttock shrapnel wound prior to the appellant's 
separation from service in November 1952.

The appellant underwent a VA medical examination in November 
1960; he reported that he experienced slight pain in the scar 
area with prolonged standing, walking and running.  On 
physical examination, the examiner noted a scar on the upper, 
outer quadrant of the right buttock.  This right buttock scar 
was described as being "V"-shaped, with the "V" pointing 
upward.  Each of the limbs of the "V" measured one inch.  
The examiner stated that this scar was well healed, without 
underlying nerve or muscle loss and without local adhesions 
of the scar to any underlying structures.  No foreign bodies 
were palpable.  The scar was slightly tender to deep 
palpation, even though there was no evidence of infection or 
drainage.  There was no evidence of muscle atrophy or 
paralysis.  X-ray examination showed no evidence of retained 
foreign bodies.  

In a December 1960 rating decision, service connection was 
established for a scar on the right buttock identified as 
being a residual of a gunshot wound.  The appellant was 
assigned a noncompensable evaluation under the provisions of 
38 C.F.R. § 4.118, Code 7805.

The appellant underwent another VA medical examination on 
August 11, 1998.  At that time, he presented a medical 
history significant for pain from a wound of the pelvis.  On 
physical examination, there was a 3.0 by 3.5-centimeter 
irregular, depressed scar on the right buttock.  The scar was 
said to be tender.  This scar was not shown to be productive 
of limitation of motion in the lower back or right hip.  
There was no evidence of muscle atrophy in the lower 
extremities.  The examiner rendered a diagnosis of a residual 
scar from a SFW of the pelvis.  Based on this medical 
evidence, the RO granted a 10 percent evaluation for the 
shrapnel wound residuals of the right buttock.  

III.  CUE in December 1960 rating decision

A.  Diagnostic Code 5317

The appellant has argued that the RO committed CUE in rating 
the appellant's right buttock SFW on the basis of scarring 
instead of muscle damage.  He contends that he should have 
been awarded a 20 percent disability evaluation under 
Diagnostic Code 5317 that pertains to Muscle Group XVII.

VA regulations in effect at the time of the December 1960 
rating decision set forth the various factors that were to be 
considered in the evaluation of disabilities that were 
residual to healed wounds involving muscle groups that were 
due to gunshot or other such trauma.  The Rating Schedule 
characterized the types of residual disability of the muscles 
as slight, moderate, moderately severe and severe.  In 
pertinent part, these regulations were as follows:

1.  Slight (insignificant) Disabilities of Muscles.  

Type of injury-Simple wound of muscle 
without debridement infection or effects 
of laceration.  

History and complaint.-Service 
department record wound of slight 
severity or relatively brief treatment 
and return to duty.  Healing with good 
function results.  No consistent 
complaint of cardinal symptoms or muscle 
injury or painful residuals.  

Objective findings-Minimum scar, slight, 
if any evidence of facial defect or of 
atrophy or impaired tonus.  No 
significant impairment of function and no 
metallic fragments.  

2.  Moderate Disability of Muscles.  

Type of injury-Through and through or 
deep penetrating wound of relatively 
short track by a single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absent of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.  

History and complaint.-Service 
department record or other significant 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds (described above) particularly 
fatigue and fatigue-pain after moderate 
use, affecting the particular functions 
controlled by the injured muscles.  

Objective findings-Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicated a 
relatively short track of missile through 
tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment 
of muscle tonus, and of definite weakness 
or fatigue in comparative tests.  (In 
such tests, the rule that with strong 
efforts, antagonistic muscles relax is to 
be applied to insure validity of tests).

A disability of Muscle Group XVII, the muscles of the pelvic 
girdle, was rated in 1960 under Diagnostic Code 5317, which 
provided a noncompensable (zero percent) rating for slight 
impairment of this muscle group.  If the impairment was 
moderate, a 20 percent rating was warranted.  If it was 
moderately severe, a 40 percent rating was warranted.  
Finally, if the impairment was severe, a 50 percent rating 
was warranted.

Review of the service medical records has revealed that there 
was no indication of prolonged treatment for the right 
buttock wound at the time of injury in late August 1951.  
Likewise, the service medical records do not indicate that 
the right buttock injury was productive of a through-and-
through wound, or of a deep penetrating wound and there was 
no indication of any debridement or any prolonged infection 
of the wound.  The November 1960 VA examination did not 
reveal any evidence of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus which were the 
objective findings necessary for the assignment of a moderate 
disability rating for Muscle Group XVII (muscles of the 
pelvic girdle and thigh) under 38 C.F.R. § 4.56(b) (1960).  
The appellant did report that he occasionally experienced 
some slight pain in the area of the scar after prolonged 
standing, walking and running.  Therefore, had the RO 
specifically considered rating the right buttock disability 
as a muscle injury (of which there was no specific 
diagnosis), the evidence on file in December 1960 did not 
compel the conclusion that there was a moderate disability of 
Muscle Group XVII under Diagnostic Code 5317 (1960).

As there was evidence both pro and con in December 1960 on 
the matter of whether there was a moderate disability of 
Muscle Group XVII, reasonable minds could differ on whether a 
20 percent rating, including under Diagnostic Code 5317, was 
warranted.  Russell, 3 Vet. App. at 313-14.  Thus, the Board 
concludes that there is no CUE in the December 1960 rating 
decision that denied a compensable rating for the appellant's 
residuals of a shrapnel wound to the right buttock.

B.  Diagnostic Code 7804

In the December 1960 rating, the RO assigned a noncompensable 
evaluation for the appellant's right buttock SFW residuals 
manifested by a scar pursuant to Diagnostic Code 7805.  This 
code provided that other scars would be rated based on 
limitation of function of the part affected.  Diagnostic Code 
7805 (1960).

As noted in the above discussion, the service medical records 
did not reveal any limitation of function of the appellant's 
right buttock as a result of the August 1951 SFW.  The VA 
doctor who conducted the appellant's November 1960 medical 
examination stated that the right buttock scar was well 
healed, without underlying nerve or muscle loss and without 
local adhesions of the scar to any underlying structures.  No 
foreign bodies were palpable.  There was no evidence of 
muscle atrophy or paralysis.  X-ray examination showed no 
evidence of retained foreign bodies.  Thus, the medical 
evidence of record before the RO at the time of the December 
1960 rating action did not reveal any clinical limitation of 
function of any body part due to the right buttock scar.

However, the regulations in effect at the time of the 
December 1960 rating also included Diagnostic Code 7804, 
scars, superficial tender and painful on objective 
demonstration.  Such scars were to be assigned a 10 percent 
evaluation.

The Board finds that the December 1960 rating decision 
incorrectly applied the pertinent regulations in assigning a 
noncompensable rating for the appellant's service-connected 
scar of the right buttock.  The December 1960 rating decision 
narrowly interpreted the evidence and regulations and did not 
consider the totality of the evidence in reaching its 
conclusion.  The evidence at the time of the decision 
revealed that the appellant's right buttock scar was scar was 
slightly tender to deep palpation on objective clinical 
examination and that the appellant experienced slight pain in 
the scar area with prolonged standing, walking and running.  
These facts satisfied the requirements for a 10 percent 
evaluation in 1960.  The Board finds that one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error.

The Board's conclusion is reinforced by the findings of the 
October 1999 rating decision that granted a 10 percent 
evaluation for the right buttocks scar under Diagnostic Code 
7804 on essentially the same facts that were in evidence at 
the time of the December 1960 rating decision.  That is, that 
the right buttocks scar was tender on objective medical 
examination.  Further, the pertinent law was the same in 1999 
as it was in 1960.  See Diagnostic Code 7804 (1960).

In consideration of all of the evidence of record at the time 
of the decision, the Board concludes that clear and 
unmistakable error exists in the December 1960 rating 
decision.  In this case, that means that a 10 percent 
evaluation under Diagnostic Code 7802 is warranted for the 
appellant's right buttock scar, effective from August 8, 
1960.

IV.  Veterans Claims Assistance Act

After reviewing the claims file, the Board finds that the VA 
has fulfilled its duties to notify and assist under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. §§ 5102 and 5103) (VCAA) for the claim 
adjudicated in this decision.  The appellant and his 
representative have been notified of the applicable laws and 
regulations which set forth the criteria for clear and 
unmistakable error in a prior rating decision.

It is further noted that the nature of a CUE claim requires a 
determination as to whether clear and unmistakable error 
existed in a prior decision based on a review of the law and 
evidence which was before the rating board "at that time".  
38 C.F.R. § 3.104(a).  Furthermore, the Court, in a precedent 
opinion, held that the VCAA does not apply to motions for 
clear and unmistakable error in prior Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  In 
reaching that decision, the Court discussed the nature of CUE 
claims with regard to prior rating decisions of the RO as 
well as prior Board decisions.  Thus, although the holding in 
Livesay was for CUE motions with regard to prior Board 
decisions, the Board believes it should be applied to claims 
for CUE in prior rating decisions as well.

Regardless of whether Livesay is applicable to the present 
case, the Board concludes that the discussions in the rating 
decision, the Statement of the Case (SOC), and VA letters 
have informed the appellant and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and that there has therefore been 
compliance with VA's notification requirement.  The Board 
therefore finds that the record as it stands is adequate to 
allow for review of the appellant's CUE claim and that no 
further action is necessary to meet the requirements of the 
VCAA.


ORDER

CUE having been shown, an increased rating, to 10 percent 
under Diagnostic Code 7804, for the appellant's service-
connected residuals of a shrapnel wound to the right buttock 
is granted, effective August 8, 1960, subject to the 
provisions governing the payment of monetary benefits.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

